Citation Nr: 0904437	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  04-31 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for a prostate disorder 
and/or a disability manifested by frequent urination, 
dysuria, and abdominal pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, which, in pertinent part, denied the 
claim.  In order to clarify the issue on appeal, a discussion 
of the procedural history is warranted.

In May 2000, RO denied service connection for prostatitis on 
the basis that the claim was not well grounded.  However, 
pursuant to § 7(b) of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), a 
claim denied or dismissed as not well grounded shall be 
readjudicated as if the denial or dismissal had not been 
made, provided the denial was one that became final during 
the period beginning on July 14, 1999 and ending on the date 
of enactment of the VCAA, November 9, 2000.  The request for 
readjudication must have been received not later than two 
years after November 9, 2000. Pub. L. No. 106-475 § 7, 114 
Stat. 2096 (2000).

In this case, the veteran requested readjudication of his 
claim in February 2001, less than two years following the 
enactment of the VCAA.  In February 2003, the RO denied 
service connection for prostatitis, and the veteran perfected 
an appeal.

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in May 2005.  A transcript of 
the hearing is of record.  

The claim was remanded by the Board in January 2006 for 
additional development.  The actions directed by the Board 
have been accomplished and the matter has been returned to 
the Board for appellate review.





FINDING OF FACT

The veteran has been diagnosed with a hyperactive bladder of 
unknown cause, which is as likely as not the same condition 
for which he was treated in service.  


CONCLUSION OF LAW

The criteria for service connection for a disability 
manifested by frequent urination, dysuria, and abdominal pain 
(i.e., hyperactive bladder) have been met.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

The veteran contends that he has a disability manifested by 
frequent urination, dysuria, and abdominal pain as a result 
of active service.  He reports constant pain in his lower 
bladder area and prostate; frequent urination with slow flow; 
frequent urination both day and night; and loss of sleep and 
pain.  The veteran reported a 1967 in-service injury to his 
back during a parachute jump that he asserted had 



caused his frequent urination.  He further reported that he 
had been told by a doctor that a pinched and swollen nerve 
was the root of the problem and that his current 
disability manifested by frequent urination, dysuria, and 
abdominal pain could have been the result of an injury 
sustained in service.  The veteran indicates that his 
problems with frequent urination have gotten progressively 
worse since service and have been an ongoing problem since 
his discharge.  He also indicates that although his claim was 
originally treated as one for service connection for 
prostatitis, this was in error, but that he also did not know 
how to characterize his current disability manifested by 
frequent urination, dysuria, and abdominal pain.  See VA 
Forms 21-4138 dated February 1999, February 2001, April 2003 
and April 2006; statements in support of claim dated May 2002 
and April 2003; August 2004 VA Form 9; May 2005 hearing 
transcript; April 2006 VA Form 21-4142.  

The veteran's service personnel records reveal that he 
received a parachutist badge during his period of active 
service.  His service treatment records reveal that he was 
treated for symptoms to include increased urinary frequency 
and burning and irritation of the penis in January 1967 and 
February 1967.  See health records.  At the time of his 
discharge from service, however, the veteran denied frequent 
or painful urination and kidney stone or blood in his urine, 
and a clinical evaluation of his genitourinary system was 
normal.  See July 1969 and August 1969 reports of medical 
examination and history.  

The post-service medical evidence of record includes numerous 
complaints of frequent urination and treatment for this 
problem at both private and VA facilities beginning in 
December 1999.  See records from Fairbanks Clinic, Dr. 
Taylor, Dr. Walker, Anchorage VA Medical Center (VAMC), and 
Fairbanks Outpatient Clinic (OPC).  On many occasions, the 
veteran was assessed with urinary frequency, urgency and 
dysuria.  In a December 2005 VA record, the veteran reported 
that he had increased frequency since service that had gotten 
worse over the past three weeks.  See FBX provider note.  

The veteran underwent a VA compensation and pension (C&P) 
examination in October 1999, at which time he reported 
trouble with frequent nocturnal urination 



and dysuria.  In pertinent part, the examiner reported that a 
genitourinary examination revealed no nodes palpable in the 
groin and a rectal examination 
revealed a firm prostate that was lobulated, nontender, and 
without nodules.  The veteran was diagnosed with history of 
frequent urination and dysuria.  

The veteran underwent a VA C&P joints examination in January 
2003, at which time he was evaluated for prostatitis.  The 
veteran reported that he had been treated for this condition 
by private doctors in 1998 and was still being followed by 
them.  He also reported occasional blood in his urine but 
indicated that a December 2002 urinalysis had been normal.  
The veteran indicated that he had occasional bladder and 
urine leakage.  The examiner reported that rectal examination 
revealed a nontender prostate with no nodules.  The 
impression made was normal physical examination in relation 
to prostatitis.  

A May 2003 letter from C. Thomas, M.D. reports that the 
veteran was being treated for recurrent lower abdominal 
discomfort and urinary frequency.  Dr. Thomas indicated that 
it appeared plausible that the veteran had injured the nerve 
root that runs to his pelvic organs and urinary bladder at 
the time of the asserted parachute accident during service 
with periods of flare-up and irritation that brings on 
symptoms of urinary frequency.  He reported that he felt the 
previous diagnosis of prostatitis was made in error and that 
the veteran had had a complete evaluation without any 
evidence of true inflammation to the prostate or of 
infection.  Though this would be a very difficult 
neurological area to investigate, Dr. Thomas felt the veteran 
should undergo a repeat magnetic resonance imaging (MRI) 
study of his lower thoracic and upper lumbar spine and a bone 
scan to rule out any type of facet irritation.  A specialized 
evaluation by an urologist or neurologist was also 
recommended.

The veteran underwent a VA C&P genitourinary examination in 
February 2008, at which time his claims folder was reviewed.  
He reported problems with frequent urination that began in 
1966 or 1967.  In pertinent part, the veteran reported 
noticing urinary frequency and urgency while in service that 
appeared to get worse with practice parachute jumps and had 
continued to be a problem since then.  



Following a detailed medical history and examination and 
laboratory testing, the veteran was diagnosed with 
hyperactive bladder with recurring urinary urgency and 
frequency; etiology unknown.  The examiner reported that 
frequent urination was a 
problem associated with the diagnosis, that urinary 
incontinence impacted the veteran's occupational activities, 
and that, among others, frequent arousal to micturate during 
the night was a problem affecting the veteran's daily 
activities.  

The examiner noted that symptoms of urinary tract infection 
(UTI) had been treated with two courses of antibiotics, Sulfa 
orally for ten days, and then a course of tetracycline by 
mouth, in January and February 1967.  The working diagnosis 
at that time seemed to be prostatitis, however this is not 
clear and follow up notes refer to urinary symptoms as being 
due to an unknown cause.  Although the veteran was seen after 
that for other problems while still in service, there is no 
more mention or urinary symptoms until 20 years after service 
when he was seen with complaints of urinary frequency, 
nocturia and at times mild dysuria.  Repeated examinations, 
urinalyses and cultures did not, and up to the present have 
not, provided a diagnosis.  In 2001, the veteran had a left 
kidney stone treated by endoscopic approach and had not had 
any recurrent stoning.  The examiner reported that Dr. 
Thomas' letter suggests the problem could be due to lower 
spinal injury during training parachute jumps but that a 
January 2006 MRI showed no neural or spinal canal impingement 
and that that possible cause was therefore ruled out.  An 
excretory urogram in November 2000 showed the kidney stone 
but no evidence of obstructive uropathy and digital 
examination of the prostate has been and still is normal 
today.  

It was the VA examiner's opinion that the veteran had a 
hyperactive bladder of unknown cause.  The examiner noted 
that the veteran had, and was treated for, the same symptoms 
while in service and that at that time, the cause of the 
symptoms was not established.  The examiner found that it is 
as likely as not that the veteran's present condition is the 
same thing he was treated for in service.  He concluded by 
stating he found no evidence to support obstructive uropathy, 
genitourinary (GU) infections, or neurologic damage.  




The evidence of record supports the veteran's claim for 
service connection for a disability manifested by frequent 
urination, dysuria, and abdominal pain.  As an initial 
matter, the veteran's service treatment records reveal that 
he was seen with complaints of increased urinary frequency 
and treated for this and associated symptoms on several 
occasions while in service.  The Board does acknowledge that 
these treatment records do not support a finding that the 
veteran had a chronic condition during service.  The veteran 
contends, however, that problems with frequent urination have 
gotten progressively worse since service and have been an 
ongoing problem since his discharge.  The Board finds that 
the lay evidence provided by the veteran is considered 
competent, as this is an observable condition.  See 38 C.F.R. 
§ 3.159(a)(2) (2008); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992) (lay evidence is acceptable to prove the 
occurrence of symptomatology when such symptomatology is 
within the purview of, or may be readily recognized by, lay 
persons).  As such, his statements provided a basis for 
finding that he has continuity of symptomatology since 
service, despite the fact that the earliest record of 
complaint was during the October 1999 VA C&P examination.  

The Board also acknowledges that the veteran has been 
diagnosed with hyperactive bladder of unknown cause.  In 
light of the veteran's contentions regarding frequent 
urination that began in service and continues to be a 
problem, the post-service medical evidence revealing 
treatment for complaints of urinary frequency, and the 
February 2008 VA examiner's finding that it is as likely as 
not that the veteran's present condition is the same thing he 
was treated for in service, the Board resolves all reasonable 
doubt in the veteran's favor and finds that service 
connection is warranted for a disability manifested by 
frequent urination, dysuria, and abdominal pain.  38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2008).

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & 



Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  As the claim has been granted, the duty to notify 
and assist has been met to the extent necessary.  


ORDER

Service connection for a disability manifested by frequent 
urination, dysuria, and abdominal pain (i.e., hyperactive 
bladder) is granted.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


